                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 IN RE:                                           )
                                                  )    Case No. 19-80155-CRJ11
 STEVE SHICKLES, JR. and RONDA                    )
 SHICKLES,                                        )    Chapter 11
                                                  )
                Debtors.                          )


         MOTION FOR EXPEDITED HEARING ON EMERGENCY MOTION TO
        CONVERT CASE TO CHAPTER 7, OR IN THE ALTERNATIVE, DISMISS
                AND FOR RELIEF FROM THE AUTOMATIC STAY

        Movants Simple Helix, LLC (“Simple Helix”), Deep Blue Holdings, LLC (“Deep Blue”),

 Alpha Hosting, LLC (“Alpha”), The Westmoreland Company, Inc. (“Westmoreland”), Karl Leo,

 and Jada Leo (collectively, the “Movants”), creditors and parties-in-interest in the above-styled

 bankruptcy case, respectfully request this Court to set on expedited hearing on the Movants’

 Emergency Motion to Convert Case to Chapter 7 or, in the Alternative, Dismiss and for Relief

 from the Automatic Stay (the “Emergency Motion”) filed in the above-styled bankruptcy case. In

 support of this request, Movants state as follows:.

                                          JURISDICTION

        1.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.      The statutory predicate for relief is 11 U.S.C. § 105 and Rule 9006(c) of the Federal

 Rules of Bankruptcy Procedure.

                                          BACKGROUND

        3.      On January 17, 2019 (the “Petition Date”), Steve Shickles, Jr. and Ronda Shickles

 (together, the “Debtors”) filed a voluntary petition under chapter 11 of title 11 of the United States

 Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”).




Case 19-80155-CRJ11         Doc 13    Filed 01/21/19 Entered 01/21/19 12:57:59              Desc Main
                                     Document     Page 1 of 7
        4.      According to the Debtors’ petition, the Movants are their only unsecured creditors.

 [See Doc. No. 1, pp. 8-10.]

        5.      The Emergency Motion and this bankruptcy case arise from a massive fraud and

 embezzlement scheme perpetrated by Mr. Shickles against the Movants. After discovering the

 actions of Mr. Shickles, the Movants filed an Emergency Petition for Temporary Restraining Order

 and Preliminary Injunction in the Circuit Court of Madison County, Alabama (the “State Court”),

 styled Simple Helix, LLC, et al. v. Steve Shickles, civil action no. CV-2019-900063 (the “Civil

 Action”). Based on the Debtors’ wrongful actions and as set out in detail in the Emergency

 Motion, the Movants seek to covert the Debtors’ case to a case under chapter 7 and to obtain relief

 from stay to proceed with the Civil Action.

                                      RELIEF REQUESTED

        6.      By this Motion, the Movants seek the entry of an order, substantially in the form of

 the Proposed Order attached hereto, pursuant to section 105 of the Bankruptcy Code and

 Bankruptcy Rules 4001(b) and 9006(c), setting the Emergency Motion for expedited hearing.

        7.      Bankruptcy Rule 9006(c) provides that the Court, for cause shown, may in its

 discretion, with or without notice, reduce the notice period normally required for motions.

        8.      Cause exists for an expedited hearing due to the fact that the Debtors filed this

 bankruptcy case on the eve of an evidentiary hearing in the State Court, the pending criminal

 charges against Mr. Shickles, and the Debtors’ pre-petition fraud and misappropriation of millions

 of dollars from the Movants, all as set forth in additional detail in the Emergency Motion.

        9.       Without an expedited hearing to consider the Emergency Motion, there is a

 substantial risk that the Movants will suffer irreparable harm, including the potential concealment,

 transfer, misappropriation, and/or other dissipation of estate property.




                                                  2

Case 19-80155-CRJ11         Doc 13    Filed 01/21/19 Entered 01/21/19 12:57:59             Desc Main
                                     Document     Page 2 of 7
                                               NOTICE

        10.     The Movants will serve this Motion on (i) proposed counsel for the Debtors; and

 (ii) the Bankruptcy Administrator. Given the Movants are the only listed creditors, the Movants

 submit that no other or further notice need be provided.

        WHEREFORE, Movants respectfully request that the Court schedule an emergency

 hearing on its first available docket and grant such other and further relief as is just and proper.

                                                Respectfully submitted,

                                                /s/ Kevin C. Gray
                                                Kevin C. Gray
                                                Andrew J. Shaver
                                                BRADLEY ARANT BOULT CUMMINGS LLP
                                                200 Clinton Avenue West, Suite 900
                                                Huntsville, AL 35801
                                                Tel: (256) 517-5150
                                                Email: kgray@bradley.com
                                                        ashaver@bradley.com

                                                -and-

                                                Brian J. Richardson
                                                LEO LAW FIRM, LLC
                                                200 Randolph Ave.
                                                Huntsville, AL 35801
                                                Tel: (256) 539-6000
                                                Email: bricahrdson@leo-law.com

                                                Attorneys for Movants Simple Helix, LLC, Deep Blue
                                                Holdings, LLC, Alpha Hosting, LLC, The
                                                Westmoreland Company, Inc., Karl Leo, and Jada
                                                Leo




                                                   3

Case 19-80155-CRJ11         Doc 13    Filed 01/21/19 Entered 01/21/19 12:57:59               Desc Main
                                     Document     Page 3 of 7
                                  CERTIFICATE OF SERVICE


          I hereby certify that on January 21, 2019, I electronically filed the foregoing with the Clerk
 of the Court and served the following using the CM/ECF system which will send notification to
 all parties of record, including the following:

        Kevin D. Heard
        HEARD, ARY & DAURO, LLC
        303 Williams Avenue SW
        Park Plaza Suite 921
        Huntsville, AL 35801
        Proposed Counsel to the Debtors

        Richard M. Blythe
        Post Office Box 3045
        400 Well Street NE, Room 236
        Decatur, Alabama 35602
        Bankruptcy Administrator


                                                        /s/ Kevin C. Gray
                                                        Of Counsel




                                                   4

Case 19-80155-CRJ11         Doc 13    Filed 01/21/19 Entered 01/21/19 12:57:59               Desc Main
                                     Document     Page 4 of 7
                                    EXHIBIT A

                                   Proposed Order

                                    [See attached]




Case 19-80155-CRJ11   Doc 13    Filed 01/21/19 Entered 01/21/19 12:57:59   Desc Main
                               Document     Page 5 of 7
                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 IN RE:                                          )
                                                 )       Case No. 19-80155-CRJ11
 STEVE SHICKLES, JR. and RONDA                   )
 SHICKLES,                                       )       Chapter 11
                                                 )
                Debtors.                         )


    ORDER GRANTING MOTION FOR EXPEDITED HEARING ON EMERGENCY
    MOTION TO CONVERT CASE TO CHAPTER 7, OR IN THE ALTERNATIVE,
          DISMISS AND FOR RELIEF FROM THE AUTOMATIC STAY

        This matter came to be heard upon the Motion for Expedited Hearing (the “Motion”) of

 Movants Simple Helix, LLC (“Simple Helix”), Deep Blue Holdings, LLC (“Deep Blue”), Alpha

 Hosting, LLC (“Alpha”), The Westmoreland Company, Inc. (“Westmoreland”), Karl Leo, and

 Jada Leo (collectively, the “Movants”), for the Court to set an expedited hearing on the Movants’

 Emergency Motion to Convert Case to Chapter 7 or, in the Alternative, Dismiss and for Relief

 from the Automatic Stay (the “Emergency Motion”). Upon consideration of the Motion, and it

 appearing that proper and adequate notice of the Motion has been given, and that no other or further

 notice is necessary; and having determined that the relief requested in the Motion is in the best

 interests of the Debtors, their estate, their creditors, and other parties in interest; and upon the

 record herein; and after due deliberation thereon; and good and sufficient cause appearing

 therefore, it is hereby ORDERED, ADJUDGED AND DECREED THAT:

        The Motion for Expedited Hearing is GRANTED.                   It is further ORDERED,

 ADJUDGED, AND DECREED THAT:

        Due to the exigent nature of the relief requested in the Emergency Motion, the Court shall

 conduct a hearing at the United States Bankruptcy Court for the Northern District of Alabama,




                                                     1

Case 19-80155-CRJ11        Doc 13    Filed 01/21/19 Entered 01/21/19 12:57:59              Desc Main
                                    Document     Page 6 of 7
 Northern Division, ________________________________, on _________________________ at

 _____________ a.m./p.m. central standard time.

        It is FURTHER ORDERED that counsel for the Movants shall serve a copy of this Order

 on those parties that received the Motion for Expedited Hearing and the Emergency Motion, as

 well as any additional creditors and parties in interest identified on the creditor matrix. Such

 service shall be made by expeditious means (including by facsimile or by electronic mail, if

 known).

        Dated this the _____________ day of __________________, 20_____.




                                             UNITED STATES BANKRUPTCY JUDGE




                                                2

Case 19-80155-CRJ11       Doc 13    Filed 01/21/19 Entered 01/21/19 12:57:59           Desc Main
                                   Document     Page 7 of 7
